Citation Nr: 0008324	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychological 
disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for residuals of 
mustard gas exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the 
Montgomery, Alabama Department of Veteran Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a nervous disorder, seizure disorder, and 
residuals of mustard gas and Lewisite exposure.  The Board 
remanded this case in May 1996 and again in June 1999 for 
further development, and the case has now been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  PTSD originated during service.

2.  Competent medical evidence showing a nexus between the 
veteran's diagnosis of a seizure disorder to include epilepsy 
and his active service is not of record.

3.  Competent evidence of a current diagnoses of any 
residuals of exposure to mustard gas or any other chemicals 
is not of record.


CONCLUSIONS OF LAW

1.  PTSD was incurred by active military service.  38 
U.S.C.A. §§ 101(16), 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for a seizure disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for residuals of mustard gas exposure and chemical exposure 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a nervous 
disorder to include PTSD, a seizure disorder, and residuals 
of exposure to mustard gas.  The veteran has contended that 
he was exposed to mustard gas during basic training and to a 
strong chemical compound while stationed in the Pacific.  It 
is necessary to determine if he has submitted a well grounded 
claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).
 
To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

The veteran's service records show that he served with the 
89th Chemical unit as a carpenter and carpenter packer.  The 
U.S. Army Soldier and Biological Chemical Command, in a July 
1999 letter, stated that the veteran's unit trained at Camp 
Sibert, that tear gas and chlorine were used in the gas 
chamber exercises, and that all trainees ran the Gas Combat 
course at least once as part of their training.  It was noted 
that the soldiers were exposed to aerial gas attacks with 
tear gas while they played baseball, football, soccer, 
participated in relay races, field and track events, and 
rifle exercises while wearing gas masks.  The report further 
stated that as a final test, the men, with no other 
protective equipment than a gas mask and impregnated shoes 
made a reconnaissance of an area contaminated with exploded 
live-mustard land mines.  The report stated that this was not 
considered testing but was standard training for chemical 
units.  

I.  PTSD

The veteran has contended that he has a nervous disorder as 
the result of his exposure to gas and other chemicals during 
service in WWII.  In the instant case, the Board finds that 
the veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  The veteran has alleged stressors 
and PTSD has been diagnosed based on such claimed stressors.

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); see also 
Cohen v. Brown, 10 Vet. App 128, 138 (1997); Moreau v. Brown, 
9 Vet. App. 389 (1996).

The veteran's service medical records make no reference to a 
psychiatric disability.  As noted above, the veteran served 
as a carpenter with the 89th Chemical unit in the Pacific 
theater during WWII.  At his January 1946 separation 
examination, the psychiatric evaluation was normal.

A September 1993 private medical report indicated that the 
veteran had been followed by the Temple Medical Clinic since 
1987.  Dr. J. P.T. stated that the veteran had been treated 
for hypercholesterolemia along with marked anxiety and 
depression since 1988.  He further indicated that the veteran 
has experienced acute anxiety, recurrent episodes of panic 
attacks and hypertension.  According to Dr. T., the veteran 
recently indicated that he had been involved in some toxic 
exposure during WWII and that this could account for his 
anxiety.

At an August 1997 VA psychiatric examination, the veteran 
reported that he was exposed to chemicals including mustard 
gas during training at Camp Sibert in 1944 and that that a 
canister he was working with exploded and sprayed chemicals 
on his arm.  The veteran stated that when he thought of the 
gas exposure during service he became shaky and saw his body 
getting exposed to chemicals and his skin falling off.  
According to the veteran's son, the veteran carried a piece 
of cloth that he tied around his head to cover his nose and 
mouth because the air is polluted.  The veteran further 
reported that his temper has become worse as he has gotten 
older and that he now stayed home a lot.  The examiner found 
that the veteran was well oriented, alert, and in good 
contact with reality for a man of his age.  His memory was 
good, but his insight was somewhat impaired when the issue of 
God's spirit was discussed and some delusional thinking was 
noted.  He reported nightmares and flashbacks pertaining to 
gas exposure.  The diagnoses were post traumatic stress 
disorder, WWII era, and adjustment disorder.

As noted above, the U.S. Army Soldier and Biological Chemical 
Command confirmed that the veteran did take part in chemical 
training including exposure to mustard gas.  Moreover, the 
veteran's service records show that his duties during service 
included building of packing crates in which chemicals were 
place for shipment.  His MOS included that of Carpenter 
Packer with a Chemical unit, so it is conceivable that the 
veteran was involved in packing some of the chemicals for 
shipment.  The veteran's private treatment record indicated 
that he had suffered from anxiety and panic attacks for 
several years which were related to his fears dealing with 
his exposure to mustard gas and other chemicals during 
service. The veteran has also been diagnosed by VA examiners 
as having PTSD, WWII era.  There is no competent evidence 
rebutting this diagnosis of PTSD.  In light of such findings, 
the Board concludes the service connection is warranted for 
PTSD.  

The Board notes that the RO was at liberty to have the 
veteran reexamined if it questioned the adequacy of the 
examination or a claimed stressor.  It did not.  Therefore, 
we are presented with a diagnosis and a verified stressor.

II.  Seizure disorder

Service connection may be granted if epilepsy is manifest 
within 1 year of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1999).  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).

Service medical records do not contain complaints, findings, 
or diagnoses of epilepsy or narcolepsy during service.  At 
his January 1946 separation examination, the neurological 
examination was normal.

At a September 1993 VA examination, the veteran reported a 
history of seizure and narcolepsy disorders.  The veteran 
maintained that he experienced seizures about 4 times per 
year manifested by blackout spells.  On neurological 
evaluation, he was alert and oriented with no dysarthria, 
dysnomia, or right/left disorientation.  The cranial nerves 
were intact.  The diagnoses included epilepsy and narcolepsy.  
At a July 1997 VA examination, the veteran did not report a 
history of epilepsy or narcolepsy or that he experienced any 
blackout spells.  The neurological evaluation was normal.  

In various statements, the veteran has reported experiencing 
blackout spells and indicated that he had hypertension.  The 
veteran is competent to report on that which he has personal 
knowledge, that is what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his 
statement that his epilepsy is related to service cannot 
serve to well ground the claim because the veteran is not 
competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet. App. at 93.  
In the instant case, the veteran's service medical records 
show no findings, diagnoses, or treatment of epilepsy.  There 
is no competent medical evidence linking a current diagnosis 
to the veteran's service.  There is no competent evidence of 
epilepsy within 1 year of separation from service.  In view 
of the absence of that fact, his allegation that there is 
some relationship to inservice injuries is unsupported and 
does not serve to establish a well grounded claim.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).   Therefore, the Board 
concludes that the veteran's claim for service connection for 
epilepsy is not well grounded.  Accordingly, the claim for 
service connection for epilepsy is denied.  38 U.S.C.A. § 
5107 (West 1991).
   
III.  Residuals of exposure to mustard gas

Under 38 C.F.R. § 3.316, exposure to specified vesicant 
agents during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition:  (1) Full-body 
exposure to nitrogen or sulfur mustard during active military 
service together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer (except 
mesothelioma), or squamous cell skin cancer; (2) Full-body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive disease (COPD); (3) 
Full-body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Here, unlike exposure to Agent 
Orange in certain circumstances, there is no presumption of 
exposure to Mustard Gas. 

The veteran claimed that he was exposed to mustard gas while 
training at Camp Sibert during service.  Service medical 
records do show that the veteran was hospitalized with a high 
fever which was attributed to acute catarrhal pharyngitis.  
At his January 1946 separation examination, evaluation of the 
veteran's lungs was normal.  An evaluation of his skin 
revealed discoloration of the skin due to Atabrine.  

At a September 1993 VA examination, the veteran reported a 
history of exposure to mustard gas and nerve gas during 
service.  He complained of eruptions on his arms, legs, and 
hips, but was asymptomatic at the time of the examination.  
On evaluation, the skin was essentially negative.  The lungs 
were clear to auscultation.  The diagnoses included no 
residuals from mustard gas exposure, no residuals from non-
specific dermatitis, and no evidence of obstruction or 
restriction.

In July 1994, the veteran submitted pictures showing red 
spots at various places on his skin.  At a July 1997 VA 
examination, the veteran complained of skin rash, lung 
disorder, and exposure to mustard gas and nerve gas during 
service.  The examiner noted that the veteran had several 
skin cancers removed from his face and that he related his 
skin rash of his feet and nails to exposure to nerve gas 
during service.  The veteran reported that he worked with 
nerve gas and that a cylinder spread nerve gas on his arm.  
He stated that he was hospitalized with a high fever and that 
the rash stayed on his arm for several years.   On 
evaluation, there were several senile keratosis and a 
brownish flat rash on his left leg.  The veteran reported 
that he coughed a lot and had phlegm in his lungs.  His lungs 
were clear on examination.  The diagnoses included skin 
cancers, no relationship to alleged exposure to multiple 
chemicals, exposure to nerve gas, and exposure to mustard 
gas, which are self reported.  The examiner further stated 
that he could relate none of the veteran's diagnoses with 
exposure to mustard or nerve gas since they occurred long 
after the exposure.     

As noted above, the U.S. Army Soldier and Biological Chemical 
Command confirmed that the veteran was exposed to mustard gas 
during his training as part of a chemical unit.  Thus, the 
Board acknowledges that the veteran was exposed to mustard 
gas during service.  However, the veteran's statement that he 
has skin rashes and a lung disorder which are related to his 
exposure to mustard gas during service cannot serve to well 
ground the claim because he is not competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In the instant 
case, there is no medical opinion of record indicating a 
nexus between the veteran's skin disorder or a respiratory 
disorder and his active service, to include exposure to 
mustard and/or nerve gas.  Moreover, at a July 1994 VA 
examination, the examiner specifically opined that he could 
not relate any of the veteran's diagnoses with exposure to 
mustard or nerve gas.  In view of the absence of that fact, 
his allegation that there is some relationship to inservice 
duties is unsupported.  Chelte. 

The Board is aware that Dr. Temple entered a statement in 
1993 to the effect that it had been revealed to him that the 
veteran had had some toxic exposure during WWII and that this 
could account for his lung problem.  The Board concludes that 
the statement is insufficiently precise to establish a well-
grounded claim for service connection.  The statement is in 
the same vein as "may or may not."  The doctor does not 
reach any specific conclusions and it would take a leap of 
faith to conclude that there was an actual diagnosis.  More 
importantly, the examiner merely states his "lung problem."  
The examiner does not enter a specific diagnosis.  In order 
to a warrant a grant of service connection, there must be a 
disability, which the Court has equated to a diagnosis.  We 
find nothing in the document of Dr. Temple that would 
establish a diagnosis and/or a nexus.

Therefore, the Board concludes that the veteran's claim for 
service connection for residuals of exposure to mustard gas 
is not well grounded.  Accordingly, the claim for service 
connection for residuals of mustard gas exposure is denied.  
38 U.S.C.A. § 5107 (West 1991).

Lastly, letter from the U.S. Army Soldier and Biological 
Chemical Command was not reviewed by the RO.  However, the 
veteran is not prejudiced by our consideration of the 
document.  To the extent that it confirmed a stressor, that 
evidence was accepted as served as a basis for the grant of 
service connection.  In regard to the other issues, the Board 
accepted some for of exposure.  However, the claim was not 
denied because of a lack of evidence of exposure; rather, 
there was an absence of competent evidence of a nexus to 
service.  Therefore, this error by the RO is harmless.



ORDER

Service connection for PTSD is granted.  Service connection 
for a seizure disorder to include epilepsy is denied.  
Service connection for residuals of mustard gas exposure is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

